DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments filed 06/23/2021 have been entered.  Claims 1-7 and 10-13 are pending, claims 10-13 have been withdrawn from consideration, and claims 1-7 are and currently under consideration for patentability under 37 CFR 1.104.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikano et al. (U.S. 2016/0349434) in view of Sinofsky (U.S. 2015/0374217).
With respect to claim 1, Shikano et al. teaches an endoscope light source device (para [0002]) comprising:
a solid-state light emitting element (1) configured to emit light from a light emitting surface thereof; and

wherein the cover member includes
a reflective surface (3a) configured to reflect the light emitted from the light emitting surface, and
an opening (3b) configured to emit some of the light emitted from the light emitting surface and some of the reflected light reflected by the reflective surface (FIG. 1),
a cross section of the inner space that the cover member covers and orthogonal to a direction toward the opening from the solid-state light emitting element becomes smaller as separating the farther from the light emitting surface (FIG. 1),
a phosphor (13, para [0076], [0079]) configured to absorb some of the light emitted from the light emitting surface and some of the reflected light and emit fluorescent light is disposed on the light emitting surface (FIG. 14), and
light paths of the light that is emitted from the light emitting surface and the fluorescent light are in the inner space between the phosphor and the reflective surface (FIG. 1).
However, Shikano et al. does not teach a light component of the fluorescent light having a wavelength band of 460 to 600 nm.
With respect to claim 1, Sinofsky et al. teaches an endoscope light source device comprising:
a phosphor (para [0059]) configured emit fluorescent light, a light component of the fluorescent light having a wavelength band of 460 to 600 nm (FIG. 5).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the phosphor of Shikano et al. to utilize a phosphor that 
With respect to claim 2, Shikano et al. teaches the area of the opening is smaller than the area of the light emitting surface (FIG. 1).
With respect to claim 3, Shikano et al. teaches the cover member has a hollow dome shape (FIG. 1).
With respect to claim 6, Shikano et al. teaches another embodiment wherein the cover member includes a plano-convex lens (7) disposed such that a flat surface thereof is opposite the light emitting surface (FIG. 3), wherein the reflective surface is a region of a convex surface of the plano-convex lens where a reflective film is formed (7a), and wherein the opening is a region of the convex surface where the reflective film is not formed (7b).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utlize the plano-convex lens mirror as taught by Shikano et al. since Shikano et al. teaches it is a known alternative to the hemispheric mirror of the first embodiment.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikano et al. (U.S. 9,784,899) in view of Sinofsky (U.S. 2015/0374217) as applied to claim 1 and further in view of Okamura et al. (U.S. 2008/0024868).
Shikano et al. teaches an endoscope light source as set forth above.  However, Shikano et al. does not teach the cover member includes a light-transmitting substrate configured to allow the light emitted from the light emitting surface to pass therethrough, wherein the reflective surface is a region of a surface of the light-transmitting substrate where a reflective film configured to reflect the light emitted from the light emitting surface is formed, and wherein the opening is a region of the surface of the light-transmitting substrate where the reflective film is not formed.
With respect to claim 4, Okamura et al. teaches a light source wherein the cover member includes a light-transmitting substrate (1000) configured to allow the light emitted from the light emitting surface to pass therethrough, wherein the reflective surface is a region of a surface of the light-transmitting substrate where a reflective film configured to reflect the light emitted from the light emitting surface is formed (1001), and wherein the opening is a region of the surface of the light-transmitting substrate where the reflective film is not formed (FIG. 10A).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the cover member of Shikona et al. to utilize the light transmitting substrate and reflective film as taught by Okamura et al. in order to reduce a variation in the optical characteristics (para [0073] of Okamura et al.).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikano et al. (U.S. 9,784,899) in view of Sinofsky (U.S. 2015/0374217) as applied to claim 1 and further in view of Artsyukhovich et al. (U.S. 2011/0149592).
Shikano et al. teaches an endscope light source as set forth above.  However, Shikano et al. does not teach a convex lens in the opening of the cover member.
With respect to claim 5, Artsyukhovich et al. teaches a light source comprising a convex lens disposed in the opening (FIG. 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Shikano et al. to utilize a convex lens in the opening of the cover member as taught by Artsyukhovich et al. in order to provide a means of collimating the light emitted from the cover member (para [0014] of Artsyukhovich et al.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795